


110 HR 2450 IH: To repeal the Authorization for Use of Military Force

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2450
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mrs. Tauscher
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To repeal the Authorization for Use of Military Force
		  Against Iraq Resolution of 2002 (Public Law 107–243).
	
	
		1.REPEAL OF PUBLIC LAW
			 107–243The Authorization for
			 Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50
			 U.S.C. 1541 note) is hereby repealed.
		
